DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Undefined acronyms/symbols, such as "WiMAX", "IEEE", "Ev-DO", "IISPA+", IISDPA+", IISUPA+, EDGE, GSM, GPRS, CDMA, TDMA and DECT" (page 10, lines 8-10). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for the claim limitations of "the germanium nanowire has two or more discrete rounded sides between a first terminal end and a second terminal end", as recited in claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, 9 and 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (IEEE Transactions on Electron Dev., 2013) in supported by Bescond et al., (IEDM Tech. Dig., 2005), Wang et al. (IEDM Tech. Dig., 2005) and Koong et al. (Jpn. J. Appl. Phys., 2010) in view of Chen et al. (2004/0166642).
As for claim 1, Mori et al., Bescond et al., Wang et al. and Koong et al. show in Fig. 1 (Bescond, Wang and Koong) and related text an apparatus, comprising: 
a germanium nanowire formed on a substrate along a predetermined confinement orientation (Mori: Sec. B; Bescond: Abstract), wherein the germanium nanowire has a carrier transport direction of x=<110> to cause a quantum confinement along a cross-section of the germanium nanowire in a y-z plane (Mori: Sec. I, Col. 2, lines 3-7 and 20-24; Table 1; Bescond: Table 1; Wang: Fig. 1, table 1; Koong: Table 1), wherein the germanium nanowire has two or more rounded sides between a first terminal end (a portion of VS away from the nanowire) and a second terminal end (a portion of VD away from the nanowire) (Wang: Fig. 1; Koong: Fig. 1), the second terminal end opposite the first terminal end, and wherein the germanium nanowire consists of germanium; 
a first doped region of the germanium nanowire proximate the first terminal end of the germanium nanowire to define a source; 
a second doped region of the germanium nanowire proximate the second terminal end of the germanium nanowire to define a drain; and 
a gate dielectric and a gate electrode formed completely around the germanium nanowire between the source and the drain (Bescond, Wang and Koong: Fig. 1).
Mori et al., Bescond et al., Wang et al. and Koong et al. do not disclose the two or more rounded sides are two or more discrete rounded sides.
Chen et al. teach in Fig. 7A and related text two or more discrete rounded sides.
Mori et al., Bescond et al., Wang et al., Koong et al. and Chen et al. are analogous art because they are directed to nanowire FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mori et al., Bescond et al., Wang et al. and Koong et al. with the specified feature(s) of Chen et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include two or more discrete rounded sides, as taught by Chen et al., in Mori et al., Bescond et al., Wang et al. and Koong et al.'s device, in order to improve the performance of the device. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


As for claim 2, the combined device shows the germanium nanowire has a length at least three times greater than a diameter of the germanium nanowire (Koong: Sec. 1, Col. 2, lines 6-7 and last two lines, when NW size is 3 nm).

As for claim 4, the combined device shows a source contact (a portion of VS near the nanowire(/layer between VS and source)) at the first terminal end of the germanium nanowire and a drain contact (a portion of VD near the nanowire(/layer between VD and drain)) at the second terminal end ((Bescond,) Wang and Koong: Fig. 1).

As for claim 8, the combined device shows the germanium nanowire is an n-type formed by doping the source and the drain using n-type dopants (Wang and Koong: Table 1).

As for claim 9, the combined device shows a second germanium nanowire formed on the substrate along the predetermined confinement orientation (Mori: Sec. I, Col. 1, lines 9-12; Wang and Koong: Table 1); 
a first p-type doped region of the second germanium nanowire at a first side of the second nanowire to define a source; 
a second p-type doped region of the second germanium nanowire at a second side of the second nanowire to define a drain; and 
a second gate dielectric formed over the germanium nanowire between the source and the drain of the second germanium nanowire (Wang and Koong: Table 1).

As for claim 11, the combined device shows the first doped region and the second doped region of the germanium nanowire are a part of an n-type complementary metal oxide semiconductor transistor and the first p-type doped region and the second p-type doped region of the second germanium nanowire are a part of a p-type complementary metal oxide semiconductor transistor (Mori: Sec. I, Col. 1, lines 9-12; Wang and Koong: Table 1).

Claim 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (IEEE Transactions on Electron Dev., 2013), Bescond et al., (IEDM Tech. Dig., 2005), Wang et al. (IEDM Tech. Dig., 2005), Koong et al. (Jpn. J. Appl. Phys., 2010) and Chen et al. (2004/0166642) in view of Bryan et al. (2011/0095267).
Mori et al., Bescond et al., Wang et al., Koong et al. and Chen et al. disclosed substantially the entire claimed invention, as applied to claim 9 above, including the predetermined confinement orientation is formed by a <110> cut (Mori: Sec. I. Col. 3, line 20; Sec II(B); Table I; Wang: Fig. 1).
Mori et al., Bescond et al., Wang et al., Koong et al. and Chen et al. do not disclose the substrate is a silicon substrate having a (100) surface.
Bryant et al. teach in Figs. 3C, 6A, 6B, 8, 9 and related text the substrate 12 is a silicon substrate having a (100) surface ([0033] lines 12-14; [0065], lines 6-11).
Mori et al., Bescond et al., Wang et al., Koong et al., Chen et al. and Bryant et al. are analogous art because they are directed to nanowire FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mori et al., Bescond et al., Wang et al., Koong et al. and Chen et al. with the specified feature(s) of Bryant et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the substrate being a silicon substrate having a (100) surface, as taught by Bryant et al., in Mori et al., Bescond et al., Wang et al., Koong et al. and Chen et al.'s device, in order to ease integration of electronic applications, reduce manufacturing costs and improve mobility of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/
Primary Examiner, Art Unit 2811